t c memo united_states tax_court james m and karen k barton petitioners v commissioner of internal revenue respondent docket no filed date e rhett buck jr for petitioners w lance stodghill for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide whether petitioners substantiated the amounts of automobile expenses and entertainment_expenses they claimed as unreimbursed business_expenses of james barton petitioner we hold that they did not unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts accompanying exhibits and stipulation of settled issues are incorporated by this reference petitioners resided in houston texas at the time they filed the petition petitioner was employed by armko industries inc armko a roof system consulting firm as a sales representative during petitioner was responsible for consulting with clients predominantly school districts regarding their roofing needs and assisting them in overseeing the planning and implementation of roofing projects this included identifying the condition of the current roof developing specifications for the project meeting with local construction contractors who bid on the project and attending preconstruction meetings with the school district and the contractors once construction began petitioner documented the progress and authorized payments to the contractors when the project was completed petitioner prepared a list of items that had to be remedied before the contractor would be paid and a warranty would be issued a typical job lasted months and required petitioner to travel to the jobsite five times or more during petitioner’s clients were located in texas and louisiana armko did not reimburse petitioner for expenses related to his sales activities petitioner claimed dollar_figurel5 of automobile expense sec_2 as unreimbursed employee business_expenses for he testified that he daily maintained a mileage log by recording the odometer reading for each sales call on the day that he made the sales call then transferred this information into a spreadsheet on his personal computer because as he testified he wanted to have a more efficient paperless office petitioner maintained no other paper records for the business use of his automobile the mileage log contained entries that were inconsistent with and in fact contradicted other evidence before the court for example there were numerous entries on the same day on both the flight log and the mileage log that showed times and distances traveled that could not have taken place on the same day petitioner 1all dollar amounts are rounded to the nearest dollar 2petitioner claimed big_number miles at the standard mileage rate of cents per mile as business_purpose miles on form_2106 employee business_expenses for the standard mileage rate for is set forth in revproc_99_38 1999_2_cb_525 3petitioner submitted a flight log to substantiate expenses he claimed involving his cessna 182-c airplane the parties settled the cessna airplane expense issue in the stipulation of settled issues accordingly we consider the flight log only as it relates to petitioner’s automobile expenses testified that he reconstructed significant portions of the mileage log years after the fact in preparing for trial petitioner also claimed dollar_figure of meals and entertainment_expenses as unreimbursed employee business_expenses for petitioner derived this number from the yearend summary statement he received from a credit card company that grouped restaurant and entertainment_expenses together master credit card summary petitioner admitted that he did not use this account exclusively for business purposes the master credit card summary showed dollar_figure under the category restaurants and dollar_figure under the category entertainment the master credit card summary listed only the date the name of the restaurant or other payee and the amount of the item the master credit card summary did not list the name of the business contact being entertained nor the business_purpose for the expense petitioner created another document months before trial which was approximately years after the fact on which he listed the name of the person with whom he dined his business relationship with the person the name of the restaurant the business_purpose and the amount for each meal reconstructed entertainment list the total 4this total amount of meals and entertainment_expenses was reduced by percent sec_274 petitioner therefore claimed dollar_figure for meals and entertainment_expenses for 5there is a dollar_figure difference between the sum of these two amounts and the total meals and entertainment_expenses petitioner claimed we assume this difference was a computational mistake amount shown on petitioner’s reconstructed entertainment list was dollar_figure petitioner failed to explain the discrepancy between the dollar_figure shown on the reconstructed entertainment list and the dollar_figure he had claimed nor could petitioner explain multiple discrepancies between the master credit card summary and his reconstructed entertainment list respondent disallowed the claimed expenses in a notice_of_deficiency dated date stating that petitioner had failed to provide supporting information required to substantiate the claimed expenses petitioners timely filed a petition for a redetermination with this court opinion this is a substantiation case in which we are asked to decide whether petitioner may deduct automobile expenses and certain entertainment_expenses he incurred in as a sales representative we explain the deductibility rules and then apply these rules to the facts we begin with who has the burden_of_proof burden_of_proof generally the determinations of the commissioner in a deficiency_notice are presumed correct and the taxpayer has the burden of proving the commissioner’s determinations to be in error rule a 290_us_111 the burden_of_proof may shift to the commissioner in certain circumstances however if the taxpayer introduces credible_evidence and establishes that he or she substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and b the burden does not shift to respondent under sec_7491 however because we find that petitioner failed to provide credible_evidence failed to substantiate the claimed expenses and failed to maintain adequate_records the burden therefore remains with petitioner moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer is generally permitted to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see sec_162 in contrast no deduction is allowed for personal living or family_expenses see sec_262 substantiation requirement a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 is entitled to the deductions sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction this court may approximate the amount of allowable business deductions bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir strict substantiation with respect to certain business_expenses specified in sec_274 more stringent substantiation requirements apply no deduction may be allowed for expenses_incurred for travel_expenses specifically including meals and entertainment and listed_property unless the taxpayer substantiates certain elements passenger automobiles are listed_property under sec_280f 7listed property is defined in sec_280f under the strict substantiation requirements of sec_274 the taxpayer must substantiate the amount time and business_purpose of the expenditures and must provide adequate_records or sufficient evidence to corroborate his or her own statement adequate_records are defined as a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record must generally be written and must be prepared at or near the time of the use or expenditure sec_1_274-5t temporary income_tax regs supra moreover the expenses subject_to the strict substantiation rules such as entertainment_expenses and passenger_automobile expenses may not be estimated ie sec_274 overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_1_280f-6t b temporary income_tax regs fed reg date for these expenses only strict substantiation will suffice 8the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense sec_274 d f d a i and ii against this background we now analyze whether petitioner satisfied the strict substantiation requirements of sec_274 to allow him to deduct automobile expenses and meals and entertainment_expenses petitioner claims that he kept adequate_records and receipts to substantiate his automobile expenses and his meals and entertainment_expenses respondent argues that petitioner failed to satisfy the strict substantiation requirements because among other reasons petitioner failed to maintain written records of each business trip and petitioner failed to record the information contemporaneously with the expenditures we agree with respondent automobile expenses petitioner claimed dollar_figurelbig_number of automobile expenses or big_number miles as business-related miles to substantiate the claimed automobile expenses petitioner testified that he read the car’s odometer each day and recorded the business mileage petitioner then entered this information onto the mileage spreadsheet that was introduced into evidence the mileage spreadsheet listed the trips petitioner took the number of miles for each and the clients he visited on those dates petitioner introduced no written documentation to corroborate these entries instead petitioner testified that he discarded all notes records or other documentation in his quest to have a paperless office we do not accept this mileage spreadsheet as reliable evidence for several reasons first we are skeptical of the number of miles almost big_number in year that petitioner asserts were solely business related this car mileage we note is in addition to miles petitioner flew on his private airplane we also find numerous inconsistencies between the spreadsheet and other evidence before the court for example petitioner apparently drove to a location on the same day he claimed to have flown there and he claimed extensive mileage on days that he was involved in flight training for his private airplane moreover petitioner testified that he substantially reconstructed the mileage spreadsheet during respondent’s examination which occurred over years after the year in issue when petitioner could not explain certain discrepancies respondent raised petitioner responded that he could not remember because the trips had occurred so long ago also petitioner’s testimony supporting these expenses is vague and unclear in petitioner’s quest to have a paperless office petitioner produced no corroborating evidence other than his own self-serving testimony which we are not required to accept and which we do not in fact find to be credible see 99_tc_202 accordingly we do not give any weight to this mileage spreadsheet in lieu of using the standard mileage rate we can look to the actual automobile expenses petitioner incurred in we have similar concerns about the reliability of evidence in the record to prove petitioner’s actual automobile expenses first the master credit card summary showed dollar_figure for auto services we note that petitioner testified that this account was used for both business and personal expenses we further note that petitioner submitted no evidence to show which of these automobile fuel expenses were for business rather than personal_use the master credit card summary included a charge for car fuel on date when petitioner admitted that he and his family were on vacation in san francisco california in addition the court learned that the auto services amount on the master credit card summary included airplane fuel that petitioner claimed and was allowed as an airplane expense in respondent’s opening brief respondent conceded that petitioner would be entitled to dollar_figure of automobile expenses rather than the dollar_figure claimed although we did not find at trial that petitioner satisfied the strict substantiation requirements regarding the automobile expenses we shall not disturb respondent’s concession accordingly petitioner is entitled to an automobile expense deduction of dollar_figure for meals and entertainment_expenses we turn now to petitioner’s claim for meals and entertainment_expenses petitioner claimed dollar_figure of meals and entertainment_expenses on the basis of the master credit card summary which reflected dollar_figure under the category restaurants and dollar_figure under the category entertainment while the master credit card summary shows the name of the restaurant or payee and the date and the amount spent the master credit card summary does not show the business_purpose of the activity or the name of the person entertained in attempting to substantiate the business_purpose and the name of the person entertained petitioner prepared the reconstructed entertainment list years after the fact petitioner was unable to testify as to whom he entertained in some instances we have the same concerns regarding the meals and entertainment_expenses that we had with the automobile expenses the account was used for both personal and business purposes there was no breakdown on the master credit card statement between business and personal charges the credit card company simply lumped all charges to restaurants under the restaurants category in addition petitioner failed to explain which of the expenses claimed were for business not personal purposes and petitioner failed to heed the court’s advice to concede the personal charges several charges appeared for various ski resorts and what appear to be uniquely personal charges in addition petitioner could not explain the discrepancy between the dollar_figure shown on the reconstructed entertainment list and the dollar_figure he had claimed nor could petitioner explain multiple discrepancies between the master credit card summary and his reconstructed entertainment list moreover petitioner failed to produce receipts or any other corroborating evidence to comply with the strict substantiation requirements of sec_274 accordingly we sustain respondent’s disallowing the meals and entertainment_expenses to reflect the foregoing and the concessions of the parties decision will be entered under rule
